Title: From Benjamin Franklin to Samuel Huntington, 3 December 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy Decr. 3. 1780.
I duly received the Letter your Excellency did me the honour of writing to me the 12th. of July past, by Mr. Searle: and have paid the Bills drawn on me by Order of Congress in favour of the President and Council of Pensilvania for 1000£ Sterling, which were presented by him.— He is at present in Holland.
The News of Mr. Laurens being taken must have reached you long since. He is confin’d in the Tower; but of late has some more Liberty for taking Air & Exercise than at first was allowed him.— Certain Papers found with him, relating to the Drafts of a Treaty propos’d in Holland, have been sent over to the Stadtholder, who laid them before their High-Mightinesses, who communicated them to the Government of the City of Amsterdam, which justify’d the Transaction. This has drawn from England a Memorial deliver’d by Sir Joseph York, demanding that the Pensionary & Magistrates of that City should be punish’d, and declaring that the King will resent a Refusal of the States to comply with this Demand.— The Particulars may be seen in the Papers I send. What Answer will be given to this insolent Memorial we do not yet know: But I hear it has produc’d much Displeasure in Holland; and it is thought to have occasion’d a more prompt Accession to the Arm’d Neutrality, which had before met with Obstructions from the English Party there.
We have met with a variety of unaccountable Delays and Difficulties in the Affair of Shipping the Cloathing & Stores. The Alliance went away without taking her Part. The Ariel, sail’d, but met a Storm at Sea that dismasted her & oblig’d her to return to France. She is nearly again ready to sail.— Mr. Ross with his Cargo of Cloths in the Duke of Leinster sail’d under Convoy of the Ariel, but did not return with her; and I hope may get safe to America.— The great Ship we hired to come to L’orient and take in the rest of what we had to send, has been long unexpectedly detain’d at Bordeaux. I am afraid the Army has suffered for want of the Clothes: But it has been as impossible for me to avoid as it was to foresee these Delays.
The late Minister of the Marine here, M. de Sartine is remov’d, and his Place supply’d by M. le Marquis de Castries. But this change does not affect the general System of the Court; which continues favourable to us.
I have received a Copy of the Resolutions of Congress of the 19th. of May, and the 9th. 15th: 23d. & 30th. of August, directing Bills to be drawn on me for near 300,000 Dollars.— I shall accept the Bills, hoping the Congress will approve of & readily comply with the Proposition contain’d in a Letter to your Excellency accompanying this, Dated the 2d Inst. Probably an Answer may arrive here before many of those Bills shall become due, as few of them are yet arriv’d. If that Answer ratifies the Agreement I have made, I shall have no Difficulty in finding Means to pay the Rest. If not I shall scarce be able to bear the Reproaches of Merchants, that I have misled them to their Loss by my Acceptations, which gave a Promise of Payment that not being fulfill’d has deranged their Affairs: To say nothing of the Power I am told the Consuls Court here has over the Persons even of Ministers in the Case of Bills of Exchange.— Let me therefore beg your Excellency to use your Endeavours with Congress that this Matter may be immediately attended to.— Mr. Jay no doubt has acquainted you with his Difficulties respecting the Drafts upon him. I am sorry I cannot extricate him: but I hope he will still find means.
The Mars, an armed Ship belonging to the State of Massachusetts, in her Way to France took and sent to New-England a Portuguese Ship bound to Cork, with Salt belonging to some Merchants there. The Portuguese Captain, who is brought in here, complains heavily of ill Usage & Plundering besides taking his Vessel; and the Ambassador of that Nation has communicated to me these Complaints together with all the Papers proving the Property of the Vessel, &c. representing at the same time the good Disposition of the Queen towards our States, and his Wishes that nothing might lessen it, or tend to prevent or delay a compleat good Understanding between the two Nations. I advis’d that the Owners should send over their Claim, & empower some Person to prosecute it; in which Case I did not doubt our Courts would do them Justice. I hope the Congress may think fit to take some Notice of this Affair, and not only forward a speedy Decision, but give Orders to our Cruisers not to meddle with Neutral Ships for the future, it being a Practice apt to produce ill Blood and contrary to the Spirit of the new League which is approv’d by all Europe; and the English Property found in such Vessels will hardly pay the Damages brought on us by the irregular Proceedings of our Captains, in endeavouring to get at such Property.

With the greatest Respect, I have the honour to be, Sir, Your Excellency’s most Obedt. & most humble Servt.
B Franklin
His Excellency Samuel Huntington Esqr. President of Congress.
 
Notation: Decr. 3. 1780 Doctr. Franklin read Feb. 19: 1781 paid Mr. Searle the Bill in favor of the Presidt. and Council of Pensylvania—Cloathing not yet gone from France—a portuguese Vessel taken by the Mars. & sent to Boston
